DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/27/2022 has been entered. Applicant’s amendment to the claims has overcome the 35 U.S.C. § 112(b) rejections previously presented in the Non-Final Office Action mailed 10/28/2021. Applicant’s arguments were fully considered and found not to be persuasive. Therefore, the rejections under 35 U.S.C. 103 as presented in the Non-Final mailed 10/28/2021 is hereby reinstated in their entirety, new amendments have been fully considered. 
Claim status
Claims 1 – 19 remain pending
Claims 1, 6 – 15 and 17 – 19 are amended
Claim 20 is withdrawn
In view of the amendment filed on 1/27/2022, the following new grounds of rejections are necessitated by the amendment. See the response to arguments section for a discussion of Applicant’s arguments.

New Grounds of Rejection
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. As per MPEP 2111, 2111.01 “PLAIN MEANING.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9, as amended, now recites – inter alia – “wherein the adhesive material is chosen from a group consisting of: a thermally stable material in contact with air and at temperatures at least between 15 °C and 60 °C,” in lines 1-5.
Claim 10, as amended, now recites – inter alias – “wherein the adhesive material comprises, a thermally stable material which does not significantly modify its characteristics in contact with the air and at temperatures at least between 15 °C and 60 °C,” in lines 1-4.  
This amendment does not appear to be supported by the originally filed disclosure. The examiner was unable to locate where the originally filed specification contemplated the adhesive material consisting of and/or comprising a “thermally stable material” in contact with air and at the claimed temperatures.” The specification as originally filed, e.g., at page 14, ll. 7-11 discloses, “In particular, the adhesive material (more precisely, the substantially stable material) is such as not to evaporate significantly (after being applied to the basic article 3 -between the application step and the deposition step).” There is no specific disclosure as to a material for the adhesive being “thermally stable.” Therefore, it is not clear whether Applicant was in possession of the method recited in the instant claims 9 and 10. 
Clarification or amendment to the limitation that fall within the scope of the originally filed application is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5, 7, 9, 12, 13 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Palumbo (US Publication No. 2015/0298492 A1), in view of VALLI, SILVANO (WO-2009118611-A1; Valli, cited in IDS), and further in view of CHENVITHEESUK SAYAN (EP-2065150-A1; Sayan).
Regarding claim 1 and claim 14, Palumbo discloses a method and apparatus (machine) (1) for the surface decoration of a basic article comprising ceramic material and having at least one surface [0001-2], wherein the method comprises 
a conveying step (see “advancing means,” 8), during which the basic article 3 is conveyed along a given path ([0065]; “along the direction A”) through an application station ([0068]; “The step of applying the layer of adhesive material is carried out through the digital printing head 2”) – see [0064-68], 
a work station (see FIG. 1, elements 5, 6, 9 and 10), arranged downstream of the application station (see FIG. 1), and 
a removal station (“removing means,” 7; [0033]), arranged downstream of the work station [0035]; 
an application step, during which a printing assembly (2) arranged at the application station (see FIG. 1) applies an adhesive material selectively in at least a defined area of the surface so that at least a further area of the surface different from the defined area is left without adhesive material [0069] ([0046]; Palumbo discloses the digital printing head 2 is capable of extreme precision deposition of the adhesive material, only on some areas of the surface of the product 3, according to a desired pattern, substantially continuous and even, or made up of many separate portions that are applied in the desired areas, hence “selectively” as claimed); 
a deposition step [0071], during which a treatment assembly (“depositing means,” 5; [0071]) arranged in the work station deposits a powder material (“granular materials,” 6) on the adhesive material selectively in the defined area of the surface so as not to cover at least part of the further area of the surface itself ([0073]; “The granular materials 6 are deposited so as to completely cover at least the layer of adhesive material,” hence, being selectively deposit in the defined area – layer of adhesive material selectively deposit); and 
a removal step ([0076]; Following the deposit of granular materials 6, the method foresees a step of removing the excess granular materials 6 “), during which the powder material in excess (in particular, not bound to the adhesive material – [0076] discloses, “those that did not directly stick to the layer of adhesive material”), arranged on the basic article is removed in the removal station [0077], wherein: 
the basic article (3) being conveyed through the work station in an advancing direction (A) (see FIG. 1) by the conveying device (8) adapted to convey the basic article (3) through the work station (5) in an advancing direction (A); and 
the treatment assembly (5) comprises: 
at least a container (“hopper,” 9), which is adapted to contain the powder material (6), and has an outlet mouth (see FIG. 1, hopper 9 discharges granular material 6 through an “outlet mouth” onto distribution device 10) [0053-55], whose longitudinal extension is transversal (in particular, perpendicular) to the advancing direction (A) (it is understood that Palumbo’s hopper’s outlet mouth is openly extended in a transversal way, so that the granules 6 are capable of being deposited in the whole transversal width of the conveying belt).

Palumbo is silent to the container (hopper 9) comprising Page 4 of 13a plurality of distribution members, which are arranged in series along the outlet mouth; a plurality of actuators, each of which moves a respective distribution member
In the same field of endeavor of methods and apparatus for the surface decoration of a basic article comprising ceramic material, Valli discloses a device 1 and method for controlled deposit of loose materials on the surface of ceramic materials or other products (p. 2, ll.24-29), the device comprising a container hopper 3 having a discharge mouth (outlet slit), whose longitudinal extension is transversal to the advancing direction (B) (p. 8, ll. 25 and FIG. 8), wherein a plurality of discharge mouths 33 are aligned to one another (see FIG. 10) (analogous to the claimed “arranged in series”). Valli discloses a plurality distribution elements 4 (elongate plate) are interposed between each consecutive par of separator walls 32 and extending below a relative discharge mouth 33 (p. 9, ll. 7-18). Valli discloses that the distribution members for the loose material are capable or independent dispensing, allowing “a vast range of designs and/or decorations,” p.4, ll. 22-31. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Palumbo’s method of surface decoration of ceramic articles with a container comprising Page 4 of 13a plurality of distribution members, which are arranged in series along the outlet mouth, as taught by Valli.
One of ordinary skill would have been motivated to modify Palumbo’s method with Valli’s container, since Valli teaches that the distribution members for the loose material are capable or independent dispensing, allowing “a vast range of designs and/or decorations,” p.4, ll. 22-31.

Palumbo/Valli is silent to Palumbo is silent to a plurality of actuators, each of which moves a respective distribution member between a closed position, wherein the respective distribution member blocks the passage of the powder material  through the area of the outlet mouth in which it is arranged, and an open position, wherein the respective distribution member allows the passage of the powder material through the area of the outlet mouth in which it is arranged.
In the same field of endeavor of methods and apparatus for the surface decoration of a basic article comprising ceramic material, Sayan discloses a device for making continuous veining of desired patterns on ceramic tile using powdery or granular material [0001]. Sayan’s device comprises a material distributing control cartridge (10), installed to be driven with reciprocating motion above an arrangement belt (20) [0012], the control cartridge 10 consists of more than one tube (12), which are containers for holding the material of different characteristics and different colors (analogous to the claimed “distribution members”) [0013]. Sayan discloses that the number of tube (12) is subjective to the different characteristics and different colors of the materials used, and that open-close valves (16) are located at the end of each tube (12) [0013] (analogous to the claimed “plurality of actuators”), which are capable of being controlled (switched) between an open and closed state, such as a shutter, in accordance with the stored data, i.e., in response to the control program [0014]. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Palumbo/Valli’s method of surface decoration a ceramic article, so that the at least one container comprises a plurality of actuators, each of which moves a respective distribution member between a closed position, wherein the respective distribution member blocks the passage of the powder material  through the area of the outlet mouth in which it is arranged, and an open position, wherein the respective distribution member allows the passage of the powder material through the area of the outlet mouth in which it is arranged, as taught by Sayan.
One of ordinary skill in the art would have been motivated to modify Palumbo/Valli with the control cartridges of Sayan, since Sayan teaches that the control cartridges comprising open-close valves, located at the end of each tube of the respective cartridge provide the advantage of being controlled (switched) between an open and closed state, such as a shutter, in accordance with the stored data, i.e., in response to the control program [0014].

Regarding claim 2, Palumbo/Valli/Sayan discloses the method according to claim 1, wherein, during the deposition step, the treatment assembly is capable of depositing a first type of the powder material selectively in a first part of the defined area (Valli discloses, “second dispensing device is destined to deposit strips of loose material … which strips are alternated with the strips deposited by the first dispensing device, in order to cover zones left empty by the first dispensing device and vice versa,” p. 15, ll. 11-14), and a second type of the powder material selectively in a second part of the defined area different from the first part of the defined area itself – see Valli’s p. 13, ll. 4-31, and p. 15, ll. 6-14.

Regarding claim 3, Palumbo/Valli/Sayan discloses the method according to claim 2, wherein the treatment assembly is capable of depositing the first type of the powder material selectively in the first part of the defined area and not in the second part of the defined area itself; and the treatment assembly deposits the second type of the powder material selectively in the second part of the defined area and not in the first part of the defined area itself (Valli discloses, “second dispensing device is destined to deposit strips of loose material … which strips are alternated with the strips deposited by the first dispensing device, in order to cover zones left empty by the first dispensing device and vice versa,” p. 15, ll. 11-14) – see Valli’s p. 13, ll. 4-31, and p. 15, ll. 6-14.

Regarding claim 4, Palumbo/Valli/Sayan discloses the method according to claim 1, except for specifically disclose, wherein the treatment assembly deposits a first type of the powder material in at least a first part of the defined area, and the treatment assembly deposits a second type of the powder material in at least the first part of the defined area.
However, Palumbo/Valli/Sayan method and device is capable of performing said deposition process step (e.g., see Sayan’s [0022] discloses – inter alia –  “The work starts from the material distributing control cartridge in combination with the material distribution tray which performs the duty of distributing the materials onto the arrangement belt in accordance with the predetermined patterns, quantity, and position of materials.”
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, that Palumbo/Valli/Sayan’s method is capable of being modify so that the treatment assembly deposits a first type of the powder material in at least a first part of the defined area, and the treatment assembly deposits a second type of the powder material in at least the first part of the defined area, since 
“In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). See MPEP 2144.04 (IV) (C).
One of ordinary skill would have been motivated to modify Palumbo/Valli/Sayan method so that the treatment assembly deposits a first type of the powder material in at least a first part of the defined area, and the treatment assembly deposits a second type of the powder material in at least the first part of the defined area for the purpose, e.g., combining two or more powder colorants having different colors/properties, hence imparting a desired look/characteristic to the surface of the ceramic tile.

Regarding claim 5, Palumbo/Valli/Sayan discloses the method according to claim 2, wherein the first and the second type of powder material differ from each other for the color (see Valli’s p. 13, ll. 4-9), and a conveying device 8 conveys the basic article 3 along the given path (A) through the application station 2, the work station 5 and the removal station 7 (see Palumbo’s FIG. 1).

Regarding claim 7, claim 16 and claim 17, Palumbo/Valli/Sayan discloses the method and machine according to claim 1 and claim 14, respectively, wherein, during the application step, the printing assembly applies the adhesive material by means of the emission of at least a jet of the adhesive material (see Palumbo’s [0039 and 0068]), during the removal step [0076], the powder material in excess (in particular, not bound to the adhesive material) is removed by suction (suction hood,” 11, see Palumbo’s [0076-77]); and in particular, the printing assembly comprises an ink-jet head (“digital printing head,” 2, see Palumbo’s [0068]), which emits one or more jets of the adhesive material onto said surface (Palumbo’s [0068-69]).

Regarding claim 8, Palumbo/Valli/Sayan discloses the method according to claim 1, wherein during the application step, the printing assembly applies the adhesive material onto the surface digitally so as to reproduce a defined pattern on the surfaceor that covers according to a specific pattern, also complex, with optimal precision and accuracy, without limitations, see also [0046 and 0069]),
during the deposition step, the treatment assembly deposits the powder material
Additionally, Sayan discloses that the treatment assembly incorporates a pattern regulating sensor (80) positioned such that it can scan the pattern forming inside the vertical material receiving-distributing cartridge (30) to read the pattern values (pre-coded values which are predetermined in order to produce a desired pattern), sensor 80 is linked to the software application (hence, “digitally”) which records pre-coded values of the desired pattern which in turn control the operation mechanism of the material distributing control cartridge (10) as well as the material distributing tray (60). [0016]. 

Regarding claim 9 and claim 12, Palumbo/Valli/Sayan discloses the method and machine according to claim 1 and claim 14, respectively, wherein the adhesive material is chosen from the group consisting of: 
a composition with at least a component absorbable by the basic article – Palumbo discloses an embodiment wherein the fluid adhesive materials could be chosen from one, which take up a sticky consistency in contact with a so-called "primer" previously spread on the entire surface of the product to be decorated 3, or also only on part of it. [0092]. Under the Broadest Reasonable Interpretation, Palumbo’s fluid adhesive composition having a “primer” selectively applied to the product surface prior to applying the fluid adhesive reads on the limitation “a component absorbable by the basic article,” since it is understood that the reaction between the primer and the adhesive is absorbed by the product, e.g., “taking up a sticky consistency,” hence, being absorbed by the product surface. 

Regarding claim 13, Palumbo/Valli/Sayan discloses the method according to claim 1, except for specifically disclosing, wherein the adhesive material comprises, in particular, is, a curable composition, which hardens in contact with a hardener present in the powder material. 
However, Palumbo discloses the selection of the adhesive material depends on the suitability for the intended application [0091-92]. Additionally, Palumbo recognizes it is known in the art to use curable compositions which hardens in contact with a “hardener” (e.g., fluid adhesive materials, which take up a sticky consistency in contact with a so-called "primer" [0092]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Palumbo/Valli/Sayan’s method by selecting an adhesive material suitable for the intended application such as a curable composition, which hardens in contact with a hardener present in the powder material or the like, since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
One would have been motivated to select a curable composition, which hardens in contact with a hardener present in the powder material for the purpose of, e.g., simplifying/minimize storage requirements for the different kind of materials comprising the adhesive composition.

Regarding claim 15 Palumbo/Valli/Sayan discloses the machine according to claim 14, wherein the treatment assembly comprises: a first deposition device (e.g., Sayan’s 10), which is adapted to deposit a first type of the powder material selectively in a first part of the defined area; and 
at least a second deposition device (e.g. Sayan’s 30), which is adapted to deposit a second type of the powder material selectively in a second part of the defined area different from the first part of the defined area; in particular, 
the first deposition device and the second deposition device each comprise at least a respective said container (e.g., Sayan’s 10 having tubes 12, and cartridge 30), a respective plurality of said distribution members and a respective plurality of said actuators - Sayan’s device comprises a material distributing control cartridge (10), installed to be driven with reciprocating motion above an arrangement belt (20) [0012], the control cartridge 10 consists of more than one tube (12), which are containers for holding the material of different characteristics and different colors (analogous to the claimed “distribution members”) [0013]. Sayan discloses that the number of tube (12) is subjective to the different characteristics and different colors of the materials used, and that open-close valves (16) are located at the end of each tube (12) [0013] (analogous to the claimed “plurality of actuators”), which are capable of being controlled (switched) between an open and closed state, such as a shutter, in accordance with the stored data, i.e., in response to the control program [0014].

Regarding claim 18, Palumbo/Valli/Sayan discloses the machine according to claim 1
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B).

	Regarding claim 19, Palumbo/Valli/Sayan discloses the machine according to claim 1
the control unit is adapted to control the treatment assembly digitally so that the treatment assembly itself deposits the powder material so as to reproduce a further defined pattern on the surface itself; in particular, the pattern and the further pattern coincide - Sayan discloses that the number of tube (12) is subjective to the different characteristics and different colors of the materials used, and that open-close valves (16) are located at the end of each tube (12) [0013] (analogous to the claimed “plurality of actuators”), which are capable of being controlled (switched) between an open and closed state, such as a shutter, in accordance with the stored data, i.e., in response to the control program [0014], as well as disclosing a control unit, which the sensor (80) transmits information to the control unit which will cause the material distributing control cartridge (10) and/or the material distributing tray (60) to recalibrate to bring the values back to the set values. [0016].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Palumbo in view of Valli and Sayan, as applied to claim 1, and further in view of Jiang et al. (US Pat. No. 6,387,457 B1 Jiang).
Regarding claim 6, Palumbo/Valli/Sayan discloses the method according to claim 1, wherein the powder material comprises a ceramic material (e.g., see Valli’s p. 1, ll. 15-20). 
However, Palumbo/Valli/Sayan is silent to the powder material comprising particles with sizes ranging from 50 to 500 µm.
In the same field of endeavor of dry printing and painting, Jiang discloses an image generator 30, which may be a computer, wherein an image is transmitted to a binder material applicator module 32 (analogous to the claimed application station), and discloses that printing with a binder or invisible ink allows the use of pigment particles of any size, such as particles and flakes of less than 40 or 50 microns diameter and larger pigments particles which may be used for special effects (Col. 4, ll. 23-57), such an embodiment where the flakes 20 (powder material) having dimensions of the flakes 20 sufficiently large compared to the thickness of flakes 20, the flakes will lie down substantially parallel to the surface 12, the technique resulting in a brilliant sparkling effect created when flakes 20 are larger than 100 microns. Even more preferred are flakes with mean transverse dimensions greater than 150 microns (Col. 6, ll. 4-15) – overlapping with the claimed range of 50 to 500 microns. Overlapping ranges are prima facie evidence of obviousness. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Palumbo/Valli/Sayan’s method by selecting the portion of Jiang’s powder material particles size range that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). See MPEP 2144.05 (I).
One of ordinary skill would have been motivated to modify Palumbo/Valli/Sayan’s method by selecting the portion of Jiang’s powder material particle size overlapping with the claimed range, since Jiang teaches that a brilliant sparkling effect can be created when flakes of the powder material are selected to be larger than 100 microns (Col. 6, ll. 4-15), which would have been desired by Palumbo/Valli/Syan’s method so as to provide the brilliant sparkling effect for the surface decoration of the basic article.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Palumbo in view of Valli and Sayan, as applied to claim 1, and further in view of Non-Patent Literature of MacMillan, J. H. “Formulating Silicone Adhesives Gels and Sealants,” (2011); MacMillan.
Regarding claim 10, Palumbo/Valli/Sayan discloses the method according to claim 1, except for, wherein the adhesive material comprises, in particular, is, a thermally stable material (composition) at temperatures of at least between 15°C to 60°C.
However, Palumbo discloses the selection of the adhesive material depends on the suitability for the intended application [0091-92].
MacMillan discloses most commonly used high temperature silicone adhesives fluids are the phenyl containing siloxanes, wherein the phenyl group may be introduced as a phenylmethylsiloxane or a diphenylsiloxane. MacMillan discloses that as phenyl groups replace methyl groups in a polysiloxane, several changes occur in, e.g., lubricity, oxidation resistance, thermal stability and shear resistance are enhanced. MacMillan further discloses that for polymethylphenyl siloxane silicone adhesives, the service temperature is -55º to 290º C (p. 8), overlapping with the claimed range of at least between 15°C to 60°C. Furthermore, MacMillan discloses said silicone adhesives could be employed on ceramic product, with the benefit of increasing the green strength and green storage life of the product (p.104). Furthermore, overlapping ranges are prima facie evidence of obviousness. See MPEP 2144.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Palumbo/Valli/Sayan’s method by selecting the portion of MacMillan’s adhesive material temperature range that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). MPEP 2144.05 (I).
One of ordinary skill would have been motivated to modify Palumbo/Valli/Sayan’s method with the adhesive material of MacMillan, since MacMillan teaches that these silicone based adhesives have the added benefit of increasing the green strength and green storage life of the ceramic products (p.104).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Palumbo in view of Valli and Sayan, as applied to claim 1, and further in view of Blankenship et al. (US PGPub. 20060205630 A1; Blank), and the non-patent literature “Hotmelt Adhesives” from Polymer Properties Database, as evidence of ethylene-vinyl acetate being a thermoplastic polymer (NPL1).
Regarding claim 11, Palumbo/Valli/Sayan discloses the method according to claim 1, except for, wherein the adhesive material comprises, in particular, is, a thermoplastic material (in particular, the composition), which hardens at room temperature.
However, Palumbo discloses the selection of the adhesive material depends on the suitability for the intended application [0091-92].
In the analogous field of endeavor of nonionic associative thickeners useful for modifying the rheology of various compositions, including water based latex compositions, such as paints, adhesives, and the like [0001], Blank discloses examples of aqueous compositions which may include the nonionic associative thickener of this invention are for example, digital imaging inks, cements, caulks and adhesives including tile adhesives and ceramic adhesives [0082]. Blank discloses ethylene-vinyl acetate latex compositions, as an example of said compositions [0083].
As evidence by NPL1, ethylene-vinyl acetate latex compositions are classified as thermoplastic adhesives, capable of reaching full strength after solidification a short time after being dispensed and let cool to room temperature (p. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Palumbo/Valli/Sayan and choose the adhesive material for the application step to be a thermoplastic material, which hardens at room temperature, as taught by Blank, since Blank discloses that it is known in the art of digital imaging inks to utilize thermoplastic adhesives as tile adhesives and ceramic adhesives [0082].
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (Applicant’s Remarks p. 10-11), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the Applicant argues that, “the combination of the cited references fails to teach or suggest "an application step, during which a printing assembly arranged at the application station applies an adhesive material selectively in at least a defined area of the surface so that at least a further area of the surface different from the defined area is left without adhesive material" as currently recited in claim 1,” and points out that – in regards to the Palumbo reference – “with respect to paragraphs [0046] and [0047], Applicants emphasize that the powder material may be found outside the defined area where adhesive is applied. Applicants note that the statement of paragraph [0047] "the subsequent depositing of granular materials 6 occurs only at the layer of adhesive material" does not indeed mean that the powder material is deposited on the adhesive material selectively in a defined area of the surface as required by the pending independent claims.” This is found unpersuasive.
As a preliminary matter note that the claims are written in a broad manner that encompasses an embodiment as follows:

    PNG
    media_image1.png
    490
    351
    media_image1.png
    Greyscale

Applicant is respectfully reminded that claims are given the broadest reasonable interpretation in light of the specification, as per MPEP 2111, and that words of the claim are given their plain meaning, as per MPEP 2111.01.
Therefore, Palumbo’s disclosure at [0047], “In this way, the subsequent depositing of granular materials 6 occurs only at the layer of adhesive material, applied according to the aforementioned predetermined pattern: the portions of granular materials 6 that are not deposited on the layer of adhesive material can be then easily removed through removing means 7” – given the Broadest Reasonable Interpretation – does indeed reads on the claimed limitation “a deposition step, during which a treatment assembly arranged in the work station deposits a powder material on the adhesive material selectively in the defined area (analogous to Palumbo’s “aforementioned predetermined pattern” at the layer of adhesive material) of the surface so as not to cover at least part of the further area of the surface itself (analogous to Palumbo’s “depositing of granular materials 6 occurs only at the layer of adhesive material”).
Furthermore, regarding Applicant’s allegation that, “Rather, the cited passage of paragraph [0047] discloses that the powder is deposited in a wider area and selectively remains only at the layer of adhesive material, because it is grabbed by the adhesive; the not grabbed powder is removed,” this is found not persuasive, since – given the Broadest Reasonable Interpretation – Applicant’s claim language, “and a removal step, during which the powder material in excess, not bound to the adhesive material, arranged on the basic article is removed in the removal station,” does not limit the claimed removal step to the material not bounded only on the adhesive, implying that powder material could be found outside the claimed “defined area.” 
Moreover, as noted above the prior art references teach or suggest all the limitations. Applicant is respectfully reminded that, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Consequently, the examiner finds the foregoing arguments unpersuasive as to the patentability of the claims, and reinstate the rejections as presented in the Non-Final Action mailed 10/28/2021, since the method and apparatus as claimed and the ones from the prior art are substantially identical processes and structures, and as such expected to be able to achieved the claimed limitations, as per MPEP 2112.01:
It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977),  In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. in re Best, 195 USPQ 430, 433 (CCPA 1977). 

In response to applicant's argument (Remarks, p. 12-13) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,  the result of reducing the quantities of the powder material to be wasted and/or recycled. ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the foregoing argument is unpersuasive, since the method and apparatus as claimed and the ones from the prior art are substantially identical processes and structures, and as such expected to be able to achieved the claimed limitations, as per MPEP 2112.01.
      In this case, Valli discloses a plurality of dispensing openings (discharge mouths), arranged aligned to one another (FIGT. 10) (as the instant invention “in a series”), which deposit the ceramic material in a controlled manner (Valli at p. 2, ll. 24-29) and capable of independent dispensing (Valli at p. 4, ll. 22-31). Therefore, Valli’s controlled and selective deposition would have been expected to be capable to result in a reduction on wasted and/or recycle material, since the deposition can be targeted to an specific area (e.g. smaller defined area) and by a specific number of the discharge opening.   


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T./Examiner, Art Unit 1744                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712